896 F.2d 554
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Louis V. PETTUS, Plaintiff-Appellant,v.E.I. DuPONT DE NEMOURS & COMPANY, INC., Defendant-Appellee.
No. 89-1225.
United States Court of Appeals, Sixth Circuit.
Feb. 23, 1990.

Before MILBURN and ALAN E. NORRIS, Circuit Judges, CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff, Louis V. Pettus, appeals from an order of the district court granting summary judgment to defendant, E.I. DuPont De Nemours & Company, Inc.


2
In view of the position taken by plaintiff's counsel in oral argument, that the claim brought under 42 U.S.C. Sec. 1981 is no longer before us as the result of the Supreme Court's opinion in Patterson v. McLean Credit Union, 109 S. Ct. 2363 (1989), the only issue remaining before us on appeal arises out of plaintiff's claim under Michigan's Elliott-Larsen Civil Rights Act.


3
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting summary judgment to defendant.


4
The reasons why judgment should be entered for defendant having been articulated by Magistrate Marc L. Goldman, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out in the magistrate's report and recommendation, dated November 7, 1988.